Mr. Justice Green
delivered the opinion of the Court.
In this case a' petition for certiorari was filed in the circuit court of Shelby county to review certain *548proceedings in the juvenile court involving the custody of the child, Chester B. Jones, Jr.
The trial judge was misled by the case of Childress v. State, 133 Tenn., 121, 179 S. W., 643, and thought that a judgment of the juvenile court was not reviewable in his court on petition for certiorari, hut that this court had immediate appellate supervision of proceedings in the juvenile court. He accordingly dismissed the petition for certiorari.
We have explained in State of Tennessee ex rel. v. Verbal Bockman, 139 Tenn, 422, 201 S. W., 741, opinion just filed, that we inadvertently took jurisdiction in Childress v. State, supra, and that certio-rari from the circuit court does lie to review the action of the juvenile court. It is statutory certio-rari which will issue in this case, to the end that the case may be tried again upon its merits in the circuit court (Staples v. Brown, 113 Tenn., 641, 85 S. W., 254), and not the common-law writ of certiorari, which opens for review merely the legality of the action of the inferior tribunal (Conners v. City of Knoxville, 136 Tenn., 428, 189 S. W., 870).
The judgment of the court of civil appeals will accordingly he modified, and this case will he remanded to the circuit court of Shelby county, with, directions that the writ of certiorari issue to bring up from the juvenile, court proceedings herein and have a review of the case in the circuit court.